Case 2:15-cv-06633-CAS-SS Document 408-3 Filed 04/10/19 Page 1 of 3 Page ID #:9667




                         EXHIBIT B
Case 2:15-cv-06633-CAS-SS Document 408-3 Filed 04/10/19 Page 2 of 3 Page ID #:9668




 Name of Entity                     State of lncorp.   Date of lncorp. Address            Res ponsible Party                EIN Number


Arius Libra Inc.                    Delaware                  07/28/11 Santa Monica, CA   Graybox LLC                       XX-XXXXXXX

Boson LLC                           Delaware                  06/22/11 Santa Monica, CA   Graybox LLC                       XX-XXXXXXX

CAC Group Inc.                      Delaware                  11/04/11 Santa Monica, CA   K-Jam Media Inc.                  XX-XXXXXXX

Cyrano Group Inc.                   Delaware                  11/04/11 Santa Monica, CA   Graybox LLC                       XX-XXXXXXX

Gion Funding Settlements Inc.       Delaware                  12/29/10 Santa Monica, CA   Graybox LLC                       XX-XXXXXXX

Hojo Capital Partners Corp.         Delaware                  11/24/10 Santa Monica, CA   Graybox LLC                       45-373841 1

Integrated Administration           California                08/09/11 Irvine, CA         ?                                 145-2964422
                                                                                                                            I
K-Jam Media Inc.                    California               02/09/07 Irvine, CA          ?                                 XX-XXXXXXX

Kambe Asset Management Group Inc.   Delaware                  12/29/10 Santa Monica, CA   Gion Funding Settlements Inc.         XX-XXXXXXX

Matrix Hub                          Delaware                 10/05/11 Santa Monica , CA   Graybox LLC                       XX-XXXXXXX

New View Entertainment Co. Inc.     Delaware                 07/28/11                     I                                 I
                                                                                                                            I
Nobunaga Unity LLC                  Delaware                 10/21/10

Owari Opus Inc.                     Delaware                 10/21/10                                                       I
Pagoda Services Inc.                California               04/22/11 Santa Monica , CA   ?                                 145-1874276

Pineboard Holdings Inc.             Delaware                 09/08/11 Santa Monica, CA    Graybox LLC                       XX-XXXXXXX

Swartz IP Services Group Inc.       Texas                    12/02/10 Santa Monica, CA    Graybox LLC                       XX-XXXXXXX
                                                                                                                            I
Tristate Lighting Inc.              Delaware                 11/04/11




                                                                                                                           JAM_TT_001207




                                                                                                                           PLAINTIFF'S
                                                                                                                     ~..     EXHIBIT
                                                                                                                    j               ~
Case 2:15-cv-06633-CAS-SS Document 408-3 Filed 04/10/19 Page 3 of 3 Page ID #:9669




             Name of Entity        EIN Number

Arius Libra Inc.                   XX-XXXXXXX

Boson LLC                          XX-XXXXXXX

CAC Group Inc.                     XX-XXXXXXX

Cyrano Group Inc.                  XX-XXXXXXX

Gion Funding Settlerrft:mts Inc.   XX-XXXXXXX

Hojo Capital Partners Corp.        XX-XXXXXXX

Integrated Administration          XX-XXXXXXX

K-Jam Media Inc.                   XX-XXXXXXX

Kambe Asset Management Group Inc. XX-XXXXXXX

Matrix Hub                         XX-XXXXXXX

Nobunaga Unity LLC                 None

Owari Opus Inc.                    None

Pagoda Services Inc.               XX-XXXXXXX

Pineboard Holdings Inc.            XX-XXXXXXX

Swartz IP Services Group Inc.      XX-XXXXXXX

Tristate Lighting Inc.             None




                                                                    JAM_TT_001208
